Case 5:17-cv-02514-JGB-SHK Document 254 Filed 04/06/20 Page 1 of 11 Page ID #:5177




  1   Daniel H. Charest (admitted pro hac vice)
      dcharest@burnscharest.com
  2   TX Bar # 24057803
      Warren Burns (admitted pro hac vice)
  3
      wburns@burnscharest.com
  4   TX Bar # 24053119
      E. Lawrence Vincent (admitted pro hac vice)
  5
      lvincent@burnscharest.com
  6   TX Bar # 20585590
      BURNS CHAREST LLP
  7   900 Jackson St., Suite 500
  8   Dallas, Texas 75202
      Telephone: (469) 904-4550
  9   Facsimile: (469) 444-5002
 10
      Counsel for Plaintiffs
 11
 12   Additional Counsel on Signature Page
 13                          UNITED STATES DISTRICT COURT
 14                         CENTRAL DISTRICT OF CALIFORNIA
                                        EASTERN DIVISION
 15   RAUL NOVOA, JAIME CAMPOS
 16   FUENTES, ABDIAZIZ KARIM, and Civil Action No. 5:17-cv-02514-JGB-
      RAMON MANCIA individually and on SHKx
 17   behalf of all others similarly situated,
                            Plaintiffs,        NOTICE OF MOTION AND
 18                                            MOTION FOR PLAINTIFFS’
 19   v.                                       MOTION FOR EXPEDITED
                                               DISCOVERY IN SUPPORT OF
 20   THE GEO GROUP, INC.,                     PLAINTIFFS’ MOTION FOR
 21                         Defendant.         PRELIMINARY INJUNCTION

 22
 23                                                 Hearing Date: May 4, 2020 at 9:00 a.m
                                                    Discovery Cutoff Date: 9/14/2020
 24                                                 Pretrial Conf.: 1/4/2021 at 11 a.m.
                                                    Trial Date: 2/2/2021
 25
 26                                                 The Honorable Judge Jesus G. Bernal

                                                    1
       PLAINTIFFS’ NOTICE OF MOTION                                           5:17-cv-02514-JGB


                                                                          `
Case 5:17-cv-02514-JGB-SHK Document 254 Filed 04/06/20 Page 2 of 11 Page ID #:5178




  1                                   NOTICE OF MOTION
  2         PLEASE TAKE NOTICE that, on May 4, 2020 at 9:00 a.m., in Courtroom 6
  3   of the above-captioned Court before the Honorable Jesus G. Bernal, Plaintiffs Raul
  4   Novoa, Jaime Campos Fuentes, Abdiaziz Karim, and Ramon Mancia (collectively,
  5   “Plaintiffs”), will and hereby move for an order allowing Expedited Discovery in
  6   Support of Plaintiffs’ Motion for Preliminary Injunction.
  7         This Motion is made in accordance with the Local Rules of this Court and the
  8   Federal Rules of Civil Procedure, and is based on this Notice of Motion, the
  9   accompanying Motion for Expedited Discovery in Support of Plaintiffs’ Motion for
 10   Preliminary Injunction, the anticipated arguments of counsel at the hearing, the files and
 11   pleadings in this action, and any matter the Court may deem appropriate. This motion
 12   is made following the conference of counsel pursuant to L.R. 7-3 which took place on
 13   April 6, 2020.
 14         As requested in the concurrently filed Ex Parte Application for TRO, Plaintiffs
 15   respectfully request that the Court hear this motion at the same time as it hears argument
 16   regarding the TRO.
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26

                                                  2
       PLAINTIFFS’ NOTICE OF MOTION                                          5:17-cv-02514-JGB


                                                                         `
Case 5:17-cv-02514-JGB-SHK Document 254 Filed 04/06/20 Page 3 of 11 Page ID #:5179




  1         PLAINTIFFS’ MOTION FOR EXPEDITED DISCOVERY IN SUPPORT
              OF PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
  2
                Plaintiffs represent a certified class of civil immigration detainees who perform
  3
       sanitation services and other work pursuant to the Housing Unit Sanitation Policy
  4
       (“HUSP”) applied by defendant The GEO Group, Inc. (“GEO”) at its detention
  5
       facilities across the country.
  6
                Because of the imminent and irreparable harm Plaintiffs face from participating
  7
       in the HUSP program without sufficient protective safeguards and equipment, Plaintiffs
  8
       have moved for a temporary restraining order, and will seek a preliminary injunction,
  9
       asking that this Court require GEO to either (a) immediately halt the use of class
 10
       members in the provision of work or services under the HUSP program, or (b) at least
 11
       equip those detainees who provide HUSP services with protective clothing and
 12
       antiseptic supplies, and to conduct weekly testing of all such class members to detect
 13
       and protect against the threat of death or serious illness from Coronavirus Disease 2019
 14
       (“COVID-19”).
 15
                Plaintiffs herein seek an order granting expedited discovery on a limited, targeted
 16
       set of issues that relate directly to the preliminary injunction: the efforts GEO has taken
 17
       to assess, monitor, and protect Plaintiff class members from contracting COVID-19
 18
       while participating in the HUSP program. Plaintiffs request that GEO produce
 19
       responses to the interrogatories and requests for admission included in Exhibit A hereto
 20
       within 4 calendar days, and that GEO make available a representative to testify to the
 21
       topics presented in Exhibit B hereto within 9 calendar days, after service of this motion.
 22
      I.     Good Cause Exists to Grant Plaintiffs’ Request for Expedited Discovery.
 23
                “Expedited discovery has been ordered where it would ‘better enable the court to
 24
       judge the parties’ interests and respective chances for success on the merits’ at a
 25
       preliminary injunction hearing.” Yokohama Tire Corp. v. Dealers Tire Supply, Inc., 202 F.R.D.
 26
                                                     3
           MOTION FOR EXPEDITED DISCOVERY IN                                     5:17-cv-02514-JGB
           SUPPORT OF PLAINTIFFS’ MOTION FOR
           PRELIMINARY INJUNCTION


                                                                             `
Case 5:17-cv-02514-JGB-SHK Document 254 Filed 04/06/20 Page 4 of 11 Page ID #:5180




  1   612, 613 (D. Ariz. 2001) (quoting Edudata Corp. v. Sci. Computs., Inc., 599 F. Supp. 1084,
  2   1088 (D. Minn. 1984) (stating expedited discovery “better enable[s] the court to judge
  3   the parties’ interest and respective chances for success on the merits”); see also Rodale, Inc.
  4   v. U.S. Preventive Med., Inc., No. 08-cv-120, 2008 WL 4682043, at *1 (E.D. Tex. Oct. 21,
  5   2008) (noting “An order for expedited discovery would be appropriate in a case seeking
  6   a preliminary injunction.”); Ellsworth Assocs., Inc. v. United States, 917 F. Supp. 841, 844
  7   (D.D.C. 1996) (“Expedited discovery is particularly appropriate when a plaintiff seeks
  8   injunctive relief because of the expedited nature of injunctive proceedings.”); Advisory
  9   Committee Note, Fed. R. Civ. P. 26(d) (1993) (noting expedited discovery “will be
 10   appropriate in some cases, such as those involving requests for a preliminary
 11   injunction”).
 12          “[D]istrict courts in this Circuit have allowed expedited discovery prior to the
 13   Rule 26(f) conference upon a showing of good cause. Good cause may be found where
 14   the need for expedited discovery, in consideration of the administration of justice,
 15   outweighs the prejudice to the responding party. The good cause assessment is based on
 16   the entirety of the record [and] the reasonableness of the request in light of all the
 17   surrounding circumstances. In evaluating the reasonableness of a request for expedited
 18   discovery, courts consider the following factors: (1) whether a preliminary injunction is
 19   pending; (2) the breadth of the discovery requests; (3) the purpose for seeking expedited
 20   discovery; (4) the burden on defendants of complying with the requests; and (5) how far
 21   in advance of formal discovery process the request is made.
 22          BDMR Holdings, LTD. v. Does, No. CV 19-9856-VSP (KSX), 2019 WL 7865178,
 23   at *1–2 (C.D. Cal. Dec. 10, 2019). The record supports Plaintiffs’ request for expedited
 24   discovery.
 25          A. A motion for temporary restraining order has been filed and a motion
                for a preliminary injunction is imminent.
 26
                                                    4
       MOTION FOR EXPEDITED DISCOVERY IN                                         5:17-cv-02514-JGB
       SUPPORT OF PLAINTIFFS’ MOTION FOR
       PRELIMINARY INJUNCTION


                                                                             `
Case 5:17-cv-02514-JGB-SHK Document 254 Filed 04/06/20 Page 5 of 11 Page ID #:5181




  1            Contemporaneously with this motion Plaintiffs filed a motion for a temporary
  2   restraining order, and Plaintiffs will seek a preliminary injunction immediately following
  3   the ruling on the requested TRO. This factor supports granting the instant motion so
  4   that the information developed can be considered by the imminent injunction request.
  5           B. The discovery requests are limited and focused on issues directly
                 relevant to determining the preliminary injunction.
  6
  7            A review of the discovery sought by Plaintiffs confirm they are directly relevant

  8   to the issues to be addressed at the preliminary injunction hearing. Semitool, Inc. v. Tokyo

  9   Electron Am., Inc., 208 F.R.D. 273, 276 (N.D. Cal. 2002). Plaintiffs here seek answers to

 10   interrogatories and requests for admission regarding the procedures and protections

 11   accorded Class Members who are currently participating in the HUSP program against

 12   the risk of contracting COVID-19; the single focus of the TRO and preliminary

 13   injunction requests.

 14            As the U.S. Centers For Disease Control has noted, “There are many

 15   opportunities for COVID-19 to be introduced into a correctional or detention facility,

 16   including daily staff ingress and egress; transfer of incarcerated/detained persons

 17   between facilities and systems, to court appearances, and to outside medical visits; and

 18   visits from family, legal representatives, and other community members. Some settings,

 19   particularly jails and detention centers, have high turnover, admitting new entrants daily

 20   who may have been exposed to COVID-19 in the surrounding community or other

 21   regions.”1 The limited discovery is needed because the ability of Class Members “to

 22   exercise disease prevention measures (e.g., frequent handwashing) may be limited and is

 23
      1
 24    Centers for Disease Control and Prevention in its Interim Guidance on Management of
      Coronavirus Disease 2019 (COVID-19) in Correctional and Detention Facilities, available at
 25   https://www.cdc.gov/coronavirus/2019-ncov/community/correction-
 26   detention/guidance-correctional-detention.html.
                                                   5
          MOTION FOR EXPEDITED DISCOVERY IN                                    5:17-cv-02514-JGB
          SUPPORT OF PLAINTIFFS’ MOTION FOR
          PRELIMINARY INJUNCTION


                                                                           `
Case 5:17-cv-02514-JGB-SHK Document 254 Filed 04/06/20 Page 6 of 11 Page ID #:5182




  1   determined by the supplies provided in the facility and by security considerations.”2 This
  2   factor supports granting Plaintiffs’ motion
  3             C. Expedited discovery is sought to obtain information that cannot be
                   developed in any other manner to address the coming motion for
  4                preliminary injunction.
  5
                There is no other avenue to obtain information regarding the measures GEO has
  6
      implemented at its detention facilities to protect Class members participating in the
  7
      HUSP program from contracting COVID-19 except getting that information from
  8
      GEO itself. See, e.g., In re Elcommerce.com, Inc., No. 10-51396, 2011 WL 237619, at *2 (E.D.
  9
      Mich. Jan. 24, 2011) (granting motion to compel production where information was only
 10
      available from the subpoenaed third party). This factor also supports granting Plaintiffs’
 11
      motion.
 12
 13             D. The burden on GEO to comply with the requests is minimal.

 14             The requested discovery consists of answers to eight (8) interrogatories and
 15   twenty-nine (29) requests for admissions, and a corporate representative to give
 16   testimony on twelve (12) topics—all of which are directly relevant to the determination
 17   of Plaintiffs’ motion for injunctive relief. In the current circumstance, any burden on
 18   GEO to answer a few questions about the effort it is (or is not) putting forth to protect
 19   Class Members is far outweighed by the threat of harm to Plaintiffs, including the
 20   potential for serious illness and death. See, e.g., Semitool, Inc. v. Tokyo Electron Am., Inc., 208
 21   F.R.D. 273, 277 (N.D. Cal. 2002) (“While Defendants claim some logistical
 22   inconvenience in responding to the request inasmuch as most of the documents are
 23   located in Japan and many may be in Japanese, the Court fails to see why given current
 24   communication technology, Defendants cannot respond quickly to the narrow requests
 25
      2
 26       Id.
                                                      6
          MOTION FOR EXPEDITED DISCOVERY IN                                         5:17-cv-02514-JGB
          SUPPORT OF PLAINTIFFS’ MOTION FOR
          PRELIMINARY INJUNCTION


                                                                                `
Case 5:17-cv-02514-JGB-SHK Document 254 Filed 04/06/20 Page 7 of 11 Page ID #:5183




  1   propounded by Plaintiff, especially given that the request hardly comes as a surprise
  2   ….”). Again, this factor supports granting Plaintiffs’ motion.
  3        E. The request has not been made in advance of the formal discovery
              process.
  4
  5         This action has been on file for over two years, extensive discovery on the merits

  6   has taken place, and the Court has certified three separate classes under Rule 23. Because

  7   the requested discovery is not premature as regards the initial discovery stay imposed by

  8   Rule 26, this factor supports granting Plaintiffs motion.

  9                                      CONCLUSION

 10         For these reasons, Plaintiffs respectfully request that the Court grant their request

 11   for expedited discovery.

 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
                                                  7
       MOTION FOR EXPEDITED DISCOVERY IN                                      5:17-cv-02514-JGB
       SUPPORT OF PLAINTIFFS’ MOTION FOR
       PRELIMINARY INJUNCTION


                                                                          `
Case 5:17-cv-02514-JGB-SHK Document 254 Filed 04/06/20 Page 8 of 11 Page ID #:5184




  1   Dated: April 6, 2020                 Respectfully submitted,

  2                                         /s/ Daniel H. Charest
  3                                        Daniel H. Charest (admitted pro hac vice)
                                           dcharest@burnscharest.com
  4                                        TX Bar # 24057803
  5                                        Will Thompson (CA Bar # 289012)
                                           wthompson@burnscharest.com
  6                                        Warren Burns (admitted pro hac vice)
                                           wburns@burnscharest.com
  7
                                           TX Bar # 24053119
  8                                        E. Lawrence Vincent (admitted pro hac vice)
                                           lvincent@burnscharest.com
  9
                                           TX Bar # 20585590
 10                                        BURNS CHAREST LLP
                                           900 Jackson St., Suite 500
 11                                        Dallas, Texas 75202
 12                                        Telephone: (469) 904-4550
                                           Facsimile: (469) 444-5002
 13
 14                                        Robert Ahdoot (CA Bar # 172098)
                                           rahdoot@ahdootwolfson.com
 15                                        Tina Wolfson (CA Bar # 174806)
 16                                        twolfson@ahdootwolfson.com
                                           Theodore W Maya (CA Bar # 223242)
 17                                        tmaya@ahdootwolfson.com
 18                                        Alex R. Straus (CA Bar # 321366)
                                           astraus@ahdootwolfson.com
 19                                        AHDOOT & WOLFSON, PC
 20                                        10728 Lindbrook Drive
                                           Los Angeles, California 90024-3102
 21                                        Telephone: (310) 474-9111
 22                                        Fax: (310) 474-8585

 23
 24                                        Korey A. Nelson (admitted pro hac vice)
                                           knelson@burnscharest.com
 25                                        LA Bar # 30002
 26                                        Lydia A. Wright (admitted pro hac vice)
                                              8
       MOTION FOR EXPEDITED DISCOVERY IN                                 5:17-cv-02514-JGB
       SUPPORT OF PLAINTIFFS’ MOTION FOR
       PRELIMINARY INJUNCTION


                                                                     `
Case 5:17-cv-02514-JGB-SHK Document 254 Filed 04/06/20 Page 9 of 11 Page ID #:5185




  1                                        lwright@burnscharest.com
                                           LA Bar # 37926
  2                                        C. Jacob Gower (admitted pro hac vice)
                                           jgower@burnscharest.com
  3
                                           LA Bar # 34564
  4                                        BURNS CHAREST LLP
                                           365 Canal Street, Suite 1170
  5
                                           New Orleans, LA 70130
  6                                        Telephone: (504) 799-2845
                                           Facsimile: (504) 881-1765
  7
  8                                        R. Andrew Free (admitted pro hac vice)
                                           andrew@immigrantcivilrights.com
  9                                        TN Bar # 030513
 10                                        LAW OFFICE OF R. ANDREW FREE
                                           P.O. Box 90568
 11                                        Nashville, TN 37209
 12                                        Telephone: (844) 321-3221
                                           Facsimile: (615) 829-8959
 13
 14                                        Nicole Ramos (admitted pro hac vice)
                                           nicole@alotrolado.org
 15                                        NY Bar # 4660445
 16                                        AL OTRO LADO
                                           511 E. San Ysidro Blvd., # 333
 17                                        San Ysidro, CA 92173
 18                                        Telephone: (619) 786-4866

 19
 20
                                           Attorneys for Plaintiffs
 21
 22
 23
 24
 25
 26
                                              9
       MOTION FOR EXPEDITED DISCOVERY IN                                  5:17-cv-02514-JGB
       SUPPORT OF PLAINTIFFS’ MOTION FOR
       PRELIMINARY INJUNCTION


                                                                      `
Case 5:17-cv-02514-JGB-SHK Document 254 Filed 04/06/20 Page 10 of 11 Page ID
                                 #:5186



                                CERTIFICATE OF SERVICE
 1
 2
           On April 6, 2020, I electronically submitted the foregoing document with the
 3
     clerk of the court for the U.S. District Court, Central District of California, using the
 4
     electronic case filing system. I hereby certify that I have provided copies to all counsel
 5
     of record electronically or by another manner authorized by Fed. R. Civ. P. 5(b)(2).
 6
 7
                                               /s/ Daniel H. Charest
 8                                            Daniel H. Charest (admitted pro hac vice)
                                              dcharest@burnscharest.com
 9
                                              TX Bar # 24057803
10                                            BURNS CHAREST LLP
                                              900 Jackson St., Suite 500
11
                                              Dallas, Texas 75202
12                                            Telephone: (469) 904-4550
                                              Facsimile: (469) 444-5002
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                 10
      MOTION FOR EXPEDITED DISCOVERY IN                                       5:17-cv-02514-JGB
      SUPPORT OF PLAINTIFFS’ MOTION FOR
      PRELIMINARY INJUNCTION


                                                                          `
Case 5:17-cv-02514-JGB-SHK Document 254 Filed 04/06/20 Page 11 of 11 Page ID
                                 #:5187




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                         10
     MOTION FOR EXPEDITED DISCOVERY IN                          5:17-cv-02514-JGB
     SUPPORT OF PLAINTIFFS’ MOTION FOR
     PRELIMINARY INJUNCTION


                                                            `
